In a coram nobis proceeding, defendant appeals from an order of the Supreme Court, Kings County, dated March 14, 1963, which denied, without a hearing, his application to vacate a judgment of the former County Court, Kings County, rendered September 27, 1961 on his plea of guilty, convicting him of robbery in the second degree and attempted robbery in the second degree, and imposing sentence. Order affirmed (People v. Lupo, 16 A D 2d 943; People v. Hyde, 16 A D 2d 942). Beldoek, P. J., Kleinfeld, Christ, Brennan and Rabin, JJ., concur.